UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7149


ANTHONY JO-ALLEN MCCOY,

                Plaintiff - Appellant,

          v.

B. ULEP, Doctor, Sussex I State Prison,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:12-cv-00883-JRS)


Submitted:   November 21, 2013            Decided:   November 26, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Jo-Allen McCoy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Anthony   Jo-Allen      McCoy       appeals    the     district        court’s

order dismissing without prejudice his 42 U.S.C. § 1983 (2006)

action    for    noncompliance        with    a     court    order.       A     plaintiff’s

failure    to     comply    with   an    order        of    the   court       may     warrant

involuntary dismissal.             Fed. R. Civ. P. 41(b).                     We review a

district       court’s     dismissal     under        Rule    41(b)       for       abuse   of

discretion.        Ballard v. Carlson, 882 F.2d 93, 95-96 (4th Cir.

1989).      We    have     reviewed    the        record    and   find    no     reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.          See McCoy v. Ulep, No. 3:12-cv-00883-JRS (E.D.

Va. July 2, 2013).           We dispense with oral argument because the

facts    and     legal   contentions         are    adequately      presented         in    the

materials       before   this   court        and    argument      would       not    aid    the

decisional process.



                                                                                     AFFIRMED




                                              2